   Case 1:18-cv-04359-AMD-RLM Document 20 Filed 11/02/18 Page 1 of 1 PageID #: 94
                                                                                                YAAKOV SAKS*
                                                                                                JUDAH STEIN 
                                                                                                RACHEL DRAKE ▪
                                                                                                DANIEL KOHN 
                                                                                           NJ & NY Bar Admissions
                                                                                                   ▪ NJ Bar Admission
                                                                                      *Federal Court Bar Admissions
                                                                        CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN


285 Passaic Street, Hackensack, NJ 07601 | tel: 201.282.6500 | fax: 201.282.6501 | www.steinsakslegal.com

 November 2, 2018

 The Honorable Roanne L. Mann
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Via ECF

        Re:     Eichenstein v. Experian Information Solutions, Inc., et al.
                Case No. 1:18-cv-04359-AMD-RLM

 Your Honor,

         We represent the Plaintiffs, Levi and Miriam Eichenstein, in the above referenced action, and
 write in accordance with Your Honor’s Individual Practices and with consent of Counsel for Defendants
 Experian Information Solutions, Inc. (“Experian”) and Sterling National Bank and Trust Company of
 New York (“Sterling NB”).

         We write to respectfully request an adjournment of the Initial Conference, presently scheduled for
 Wednesday, November 14, 2018, as Plaintiff’s Counsel will be unavailable due to a personal family
 matter, and would therefore be unable to appear before Your Honor at the Initial Conference.

        We have conferred with counsel for Defendants Experian and Sterling NB, who consent to this
 request. The parties jointly propose December 4 or 5, 2018 as alternative date for the Initial Conference,
 should one of those dates be available and convenient for the Court.

        This is Plaintiff’s first request for an adjournment, and the prospective adjournment will not affect
 any other calendared date.

        We thank Your Honor and the Court for its kind considerations and courtesies.

                                              Respectfully,

                                              /s/ Daniel Kohn
                                              Daniel Kohn
